No. 82-132
          IN THE SUPRE1,IECOURT OF THE STATE OF MONTANA
                                     1982


STATE OF MONTANA,
                                   Plaintiff and Respondent,
     VS   .
HERBERT RICHARD LOZEAU,
                                   Defendant and Appellant.


Appeal from:           District Court of the Fourth Judicial District,
                       In and for the County of Lake
                       Honorable James B. Wheelis, Judge re siding.
Counsel of Record:
    For Appellant:

              K. M.        rid ens tine, Polson, Montana
   For Respondent:
              Hon. Mike Greely, Attorney General, Helena, Montana
              Richard P. Heinz, County Attorney, Polson, Montana


                                      Submitted on briefs:     August 26, 1982
                                                   D!ecided:   September 9, 1982
Filed:
         "P     J     @*
                       !
                       ;




                                       Y
                                              Clerk
iqr. C h i e f J u s t i c e F r a n k I . H a s w e l l delivered t h e O p i n i o n of
t h e Court.
          D e f e n d a n t was c h a r g e d and c o n v i c t e d of             t h e crime of

a g g r a v a t e d a s s a u l t f o l l o w i n g a j u r y t r i a l , and j u d g m e n t was
entered thereon.              Following d e n i a l of d e f e n d a n t ' s motion f o r

a new t r i a l , d e f e n d a n t a p p e a l s .      W affirm.
                                                          e

         Although         defendant          phrases         the    issues        on    appeal       in

t h r e e p a r t s , t h e b a s i c i s s u e p r e s e n t e d is t h e s u f f i c i e n c y of
the    evidence t o s u p p o r t t h e conviction--more                          specifically,

t h e s u f f i c i e n c y of    t h e evidence t o support a finding t h a t
t n e d e f e n d a n t was t h e a s s a u l t e r .
         Defendant         Herbert         Richard        Lozeau         was     drinking       at    a

t a v e r n i n Ronan,        Montana,        on t h e e v e n i n g o f J u n e 5 ,            1980.
Several        regular        customers          of      the       bar     were        there    that
evening:           Donna         "Chicken"       Houle,        Linda           Stewart,        Ignace
C o u t u r e , George M i t c h e l l ,      John Saloway,              Jeff     Dance,       Dennis
Webster,       Vonnie W e b s t e r ,        Gerald Cooper,              and d e f e n d a n t R i c k
Lozeau.        D e f e n d a n t and Donna B o u l e , a l t h o u g h u n m a r r i e d ,        are

t h e p a r e n t s of a d a u g h t e r .
         D u r i n g t h e c o u r s e of       the     e v e n i n g , Gerald Cooper,            the

a s s a u l t v i c t i m , became i n t o x i c a t e d .     Cooper t o o k Donna H o u l e
o u t t h e back d o o r o f t h e b a r i n t o t h e a l l e y a t t e m p t i n g t o
g e t h e r t o g o o u t w i t h him,            b u t s h e r e f u s e d and t h e y b o t h
reentered        the bar.         At     that    time,       the victim,            Cooper,       as-

s a u l t e d t h e two women, Donna Houle a n d L i n d a S t e w a r t .                      Donna
l o s t c o n s c i o u s n e s s and f e l l t o t h e f l o o r ,             and L i n d a b e n t
down on t h e f l o o r a t t e n d i n g t o h e r .
          Immediately            after       Cooper       struck         the     women,        Ignace
C o u t u r e g r a b b e d C o o p e r ' s s h o u l d e r and t o o k him o u t t h e f r o n t
door of t h e b a r .            Saloway and t h e b a r t e n d e r f o l l o w e d them.

The     bartender         watched        while          Saloway      and        Cooper     argued.
C o u t u r e s t o o d i n f r o n t of           Cooper      t h e whole     time w i t h h i s
h a n d s on C o o p e r ' s s h o u l d e r s .

          J u s t before the stabbing,                   the bartender,             S t e v e iiloon,

saw t h e d e f e n d a n t a p p r o a c h i n g t h e g r o u p o u t s i d e .     H e thought

the    d e f e n d a n t was u p s e t t h a t h i s g i r l f r i e n d had b e e n s t r u c k

i n t h e b a r s o h e t o l d him t o t a k e i t e a s y .                    The b a r t e n d e r
a l s o t e s t i f i e d h e t h o u g h t h e saw t h e d e f e n d a n t g o i n b e t w e e n
J o h n S a l o w a y and G e r a l d Cooper who w e r e s t a n d i n g t h e r e a r g u -
ing.      He t h o u g h t t h e d e f e n d a n t was g o i n g t o h i t Cooper and

t h e n saw t h e d e f e n d a n t ' s arm move t o w a r d C o o p e r ' s s t o m a c h .
          J o h n S a l o w a y a l s o t e s t i f i e d t h a t h e saw a hand come i n

just     b e f o r e Cooper        grabbed h i s stomach s a y i n g ,               "I've      been
stabbed."          The v i c t i m , C o o p e r , t e s t i f i e d t h a t h e e x p e r i e n c e d

a   s h a r p p a i n w h i l e C o u t u r e was h o l d i n g h i s s h o u l d e r s and
t a l k i n g t o him i n f r o n t of t h e b a r .

          Saloway and t h e b a r t e n d e r               saw t h e d e f e n d a n t g o b a c k
i n t o tne bar.            George M i t c h e l l ,         who h a d      remained       inside,

s a i d t h a t a f t e r R i c k went o u t t h e f r o n t d o o r t o where t h e
g r o u p had g a t h e r e d , t h e n e x t t h i n g h e remembered was some-

body c h a r g i n g i n s a y i n g Cooper g o t s t a b b e d .
          After      Cooper       was      stabbed,         Couture       took      him    to    the
hospital.          The b a r t e n d e r     closed the bar.                Defendant walked
home s e v e n o r e i g h t b l o c k s and p a s s e d o u t .

          Cooper,         the     victim,          testified         that    he     was     pretty
i n t o x i c a t e d during t h e e v e n t s of             t h a t e v e n i n g and d i d n o t
remember a n y t h i n g t h a t h a p p e n e d i n s i d e t h e b a r w i t h r e s p e c t
t o Donna Houle o r L i n d a S t e w a r t , n o r d i d h e remember a r g u i n g
w i t h J o h n S a l o w a y o u t s i d e on t h e s i d e w a l k .       H e d i d remember

experiencing a             sharp pain              in   his     s i d e while       Couture      was
h o l d i n g h i s s h o u l d e r s and t a l k i n g t o him.
           No e y e w i t n e s s t e s t i f i e d t h a t d e f e n d a n t s t a b b e d C o o p e r .

The weapon was n e v e r f o u n d .

           Based on f a c t s g a t h e r e d d u r i n g t h e p o l i c e i n v e s t i g a -

tion,       d e f e n d a n t was c h a r g e d w i t h t h e o f f e n s e o f          aggravated

assault.            He pled        not guilty.                Following         trial,       the    jury

r e t u r n e d a v e r d i c t of g u i l t y of a g g r a v a t e d a s s a u l t .             Defen-

dant       was      sentenced        to     eight      years       imprisonment              with    six

years       suspended          and     credited           with     time        served       prior      to

conviction.

           D e f e n d a n t moved        for   a new t r i a l w h i c h was d e n i e d on

the     ground        that      reasonable           men      might        conclude         the    State

p r o v e d t h e a l l e g a t i o n s of      t h e i n f o r m a t i o n beyond          a reason-

a b l e doubt.         This appeal followed.

           W hold t h a t t h e evidence is s u f f i c i e n t t o s u p p o r t t h e
            e

conviction.              A    conviction             cannot      be       overturned         when    the

e v i d e n c e , viewed i n t h e l i g h t most f a v o r a b l e t o t h e p r o s e c u -

tion,       would      a l l o w any       rational        trier          of   fact    t o find the

e s s e n t i a l elements of             t h e c r i m e beyond a r e a s o n a b l e d o u b t .

S t a t e v . Doney ( 1 9 8 1 ) ,                Mont     .           ,   636 P.2d 1377, 1383,

38 S t . R e p .     1 7 0 7 , 1 7 1 3 , and c a s e s t h e r e i n c i t e d .            The S t a t e

is a i d e d by a s t r o n g p r e s u m p t i o n i n f a v o r o f t h e c o r r e c t n e s s
of    the     judgment.            State        v.    Shurtliff            (1981),                 Mont   .
       ,   635 P.2d 1 2 9 4 , 1 2 9 6 , 38 S t . R e p .     1 7 9 8 , 1800.          On a p p e a l

we v i e w a l l t h e e v i d e n c e i n t h e l i g h t m o s t f a v o r a b l e t o t h e

State       to      determine        whether         it    constitutes              "such    relevant

e v i d e n c e a s a r e a s o n a b l e mind m i g h t           accept a s adequate                 to

support a           conclusion"           of    guilt.         S t a t e v.         Wilson     (1981),

           Plont.              ,   6 3 1 P.2d 1273,      1278,         38    St.Rep.       1040,

1047.
           I n t h i s c a s e t h e S t a t e was r e q u i r e d t o p r o v e beyond a
reasonable doubt t h a t t h e defendant purposely or                                   knowingly

c a u s e d s e r i o u s b o d i l y i n j u r y t o G e r a l d Cooper o r n e g l i g e n t l y
c a u s e d b o d i l y i n j u r y w i t h a weapon.            Section 45-5-202(1)(a)
and ( b ) , MCA.            The e l e m e n t of " p u r p o s e l y and k n o w i n g l y " was

established t h r o u g h t e s t i m o n y r e g a r d i n g t h e v o l u n t a r y m o t i o n

o f d e f e n d a n t ' s arm t o t h e v i c t i m ' s abdomen a n d s u p p o r t e d by
e v i d e n c e o f m o t i v e i n t e s t i m o n y f u r n i s h e d by t h e d e f e n d a n t ' s
drinking           buddies       and     his     girlfriend,          Donna       Houle,       about
Cooper s t r i k i n g Donna u n c o n s c i o u s j u s t m i n u t e s b e f o r e b e i n g

stabbed.            The e l e m e n t o f      " s e r i o u s b o d i l y i n j u r y " was s u p -
plied      by      Dr.     McDonald's          testimony        as     to    the     gravity        of

C o o p e r ' s wound and t h a t t h e wound was c a u s e d by a k n i f e w i t h
a b l a d e a t l e a s t o n e and o n e - h a l f       inches long.

          Since        there      were      no     eyewitnesses          who     actually         saw
defendant           s t a b Cooper       in      the   abdomen       and     the     weapon       was

n e v e r f o u n d , c i r c u m s t a n t i a l e v i d e n c e was p r e s e n t e d t o e s t a b -
l i s h t h a t d e f e n d a n t s t a b b e d Cooper.           W i t n e s s e s S t e v e Moon,
George M i t c h e l l ,       J o h n S a l o w a y and I g n a c e C o u t u r e t e s t i f i e d
t h a t t h e d e f e n d a n t was a t t h e s c e n e o f t h e a s s a u l t i n f r o n t

of    the bar.           S t e v e Moon, t h e b a r t e n d e r ,    saw t h e d e f e n d a n t ' s

drm move t o w a r d C o o p e r ' s abdomen.                 J o h n S a l o w a y saw a hand

come i n q u i c k l y j u s t b e f o r e t h e v i c t i m g r a b b e d h i s s t o m a c h
saying        he    had     been       stabbed.         George        Mitchell         said     that

s h o r t l y a f t e r d e f e n d a n t l e f t t h e b a r someone r a n b a c k i n t o
the     bar        saying     Cooper       had     been      stabbed.            Dr.     McDonald
t e s t i f i e d a s t o t h e s e r i o u s n e s s of C o o p e r ' s i n j u r y a n d g a v e
his e x p e r t m e d i c a l o p i n i o n t h a t t h e wound was c a u s e d by a
knife.
          From t h i s t e s t i m o n y , c o n s i d e r e d c o l l e c t i v e l y , t h e j u r y
c o n c l u d e d t h a t d e f e n d a n t s t a b b e d Cooper w i t h a k n i f e .          Sec-
tion 26-1-501, MCA, permits the jury to make such inferences
based on the facts proved. "The jury is not bound to blindly
accept defendant's version of the facts.            It is free to pick
and choose the evidence it wishes to believe."               State v.
Sorenson (1980),        Mont   .       ,   619 P.2d 1185, 1194, 37
St.Rep. 1834, 1845.
        Defendant's contention that his conviction was based
on speculation, conjecture or probability because no witness
testified that he saw him stab Cooper is without merit.                As
we stated in State v. Shurtliff (1981), - Mont.                   ,   635
P.2d 1294, 1297, 38 St.Rep. 1798, 1801, a case involving the
assault of a prison guard with a dart in the back where no
one    saw the defendant throw the           dart    but motive       and
opportunity were established and his fingerprint was found
on the dart, we said:
            "Defendant's contention that an eyewit-
            ness is necessary to uphold a conviction
            is without merit.   Indeed, the criminal
            justice system would be hard pressed to
            have an eyewitness present at the scene
            of every crime."

       Defendant also argues that the circumstances of the
case demonstrate a number of credible theories other than
the guilt of the defendant.        He states that the circumstan-
tial   evidence applies with       equal force against Couture,
Saloway, Moon, Houle and Stewart.          This is not correct.       The
evidence shows the motion of defendant's arm to the victim's
abdomen and shows motive insofar as defendant is concerned,
all of which is not true as to these other individuals.
       The issue of the sufficiency of the evidence boils
down to the credibility of the State's circumstantial evi-
dence versus the defendant's testimony.              The jury by its
verdict resolved this conflict in favor of the State.             See,
S t a t e v.    Johnson         ( 1 9 8 2 ) , - Mont         . -,       6 4 1 P.2d 462,    466,

39 St.Rep.         419, 423, q u o t i n g S t a t e v. C o r s ( 1 9 6 4 ) , 1 4 4 Mont.
3 2 3 , 396 P.2d 86.     The j u r y ' s c o n c l u s i o n t h a t d e f e n d a n t h e l d

a   knife      i n h i s hand when h e moved                    t o w a r d Cooper        is a     ra-

tional       f i n a i n g of    fact,      b a s e d on t h e d i r e c t e v i d e n c e t h a t

d e f e n d a n t a p p r o a c h e d Cooper e x t e n d i n g h i s arm q u i c k l y t o w a r d

Cooper's        abdomen;         Cooper         said,     "I've       been      stabbed";         that

defendant          immediately           turned        and     left      the     scene       of    the

assault;        and      that     Cooper's         bodily        injury        was    a    serious,

p e n e t r a t i n g k n i f e wound i n t h e abdomen.                 When a l l t h e f a c t s

a n d c i r c u m s t a n c e s a r e examined c o l l e c t i v e l y ,         there      i s sub-

s t a n t i a l e v i d e n c e , viewed i n t h e l i g h t m o s t f a v o r a b l e t o t h e

S t a t e , p r o v i n g d e f e n d a n t g u i l t y of a g g r a v a t e d a s s a u l t .

          Defendant's arguments t h a t h i s motion f o r d i s m i s s a l o r

acquittal         at     the    close      of     the    State's         case     and     that     the

t r i a l c o u r t s h o u l d h a v e g r a n t e d h i s m o t i o n f o r a new t r i a l

o r f o r judgment n o t w i t h s t a n d i n g t k e v e r d i c t a r e a n s w e r e d by

the     foregoing            discussion          and     our     finding         of     sufficient

evidence t o support the conviction.

          Af f i r m e d .




                                                           Chief ~ u s t i c e                     \